Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 02/02/21.
Claims 1-30 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 06/25/21 have being considered by the examiner and made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
6.       The drawings filed on 02/02/21 are accepted by the examiner.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-7, 10-12, 14, 16-24, 26, 28 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (hereinafter referred as Huawei) Chinese Application, CN107889133A, in view of Krishnamurthy et al. (hereinafter referred as Krishnamurthy) US Patent Application Publication No. 2015/0146674 A1.
Regarding claims 1 & 20: Huawei discloses an apparatus/a method for wireless communication at a user equipment (UE) (See FIG. 13 & Para. 0051; a user equipment (UE)), comprising: 
a processor (See FIG. 13 & Para. 0051; a user equipment (UE) includes a processor), memory (See FIG. 13 & Para. 0051; a user equipment (UE) includes a memory/storage) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a radio link failure condition for uplink based at least in part on an uplink error rate associated with the downlink control signaling exceeding an uplink error rate threshold (See Para. 0051-0052 & 0068-0070; The RAN configures the UE to perform radio link detection for various currently used numerology and configures corresponding radio link failure related parameters for each numerology. The UE determines that some numerology wireless link have failed because the value of parameters are less than an instructed parameter. In addition, the UE performs radio link detection based on the reference signal on the system carrier of the serving cell in the RRC connected state. When the UE detects that the cell reference signal strength is lower than the signal strength threshold set by the system corresponding to a block error rate of 10%, it considers that an out-of-sync occurs); and
transmit a radio link failure indication indicating that the radio link failure condition is based at least in part on the uplink error rate (See Para. 0074; the UE  sends a numerology radio link failure report upon determine a link of part of a numerology failed).
Though, Huawei discloses the UE receives from the network RAN a configuration parameter (i.e., uplink grant) for link detection for numerology of a first type (See FIG. 13 & Para. 0051-0052) but Huawei does not explicitly disclose receive an uplink grant via downlink control signaling for a cell group.
However, Krishnamurthy from the same field of endeavor discloses a user equipment (UE) comprising: a memory (See FIG. 3 & Para. 0034; the UE includes a memory 306) configured to:
receive an uplink grant via downlink control signaling for a cell group (See FIG. 1; TP, 102, 103, 104 & 105) (See Para. 0040; The UE continues to monitor the UESS of the PDCCH in order to receive downlink and uplink grants until instructed by the network to resume monitoring the EPDCCH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receive an uplink grant via downlink control signaling for a cell group as taught by Krishnamurthy in the system of Huawei in order to monitor a radio link failure in a user equipment  (See abstract; lines 1-2).
Regarding claims 2 & 21: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, wherein the instructions to identify a radio link failure condition are further executable by the processor to cause the apparatus to: determine that a downlink error rate associated with the cell group exceeds a downlink error rate threshold (See Para. 0051-0052 & 0068-0070; When the UE detects that the cell reference signal strength is lower than the signal strength threshold set by the system corresponding to a block error rate of 10%, it considers that an out-of-sync occurs).
Regarding claims 3 & 22: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, wherein the instructions are further executable by the processor to cause the apparatus to: determine whether the uplink error rate exceeds the uplink error rate threshold for a period of time, wherein the radio link failure indication is transmitted based at least in part on the determining (See Para. 0074; the UE  sends a numerology radio link failure report upon determine a link of part of a numerology failed).
Regarding claims 4 & 23: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, wherein the uplink error rate is based at least in part on a block error rate (BLER) or uplink feedback, or both (See Para. 0052; block error rate).
Regarding claims 5 & 24: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, wherein the instructions are further executable by the processor to cause the apparatus to: refrain from performing measurements for radio link failure or transmitting another radio link failure indication for a delay period based at least in part on transmitting the radio link failure indication (See Para. 0010; timer duration).
Regarding claim 6: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, receiving a request to refrain from performing measurements for radio link failure or transmitting another radio link failure indication for a delay period based at least in part on transmitting the radio link failure indication (See Para. 0010; timer duration).
Regarding claim 7: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, further comprising: refraining from transmitting a measurement report for the cell group after transmitting the radio link failure indication (See Para. 0052).
Regarding claim 10: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, wherein the cell group is a secondary cell group (See Para. 0052; Secondary cell).
Regarding claim 11: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, wherein the UE is configured for standalone communications or non-standalone communications (See FIG. 13 & Para. 0051; a user equipment (UE)).
Regarding claims 12 & 26: Huawei discloses an apparatus (See FIG. 15 & Para. 0116; a RAN device)/a method for wireless communications, comprising: 
a processor (See FIG. 15 & Para. 0116; a RAN device includes a processing module), memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
 receive a radio link failure indication for uplink from a user equipment (UE) indicating that an uplink error rate associated with a first cell group configured for the UE exceeded an uplink error rate threshold (See Para. 0051-0052 & 0068-0070; The RAN configures the UE to perform radio link detection for various currently used numerology and configures corresponding radio link failure related parameters for each numerology. The UE determines that some numerology wireless link have failed because the value of parameters are less than an instructed parameter. In addition, the UE performs radio link detection based on the reference signal on the system carrier of the serving cell in the RRC connected state. When the UE detects that the cell reference signal strength is lower than the signal strength threshold set by the system corresponding to a block error rate of 10%, it considers that an out-of-sync occurs. Para. 0074 discloses the UE  sends a numerology radio link failure report upon determine a link of part of a numerology failed); and 
transmit, to the UE, a cell group reconfiguration message to release the first cell group configured for the UE and reconfigure a second cell group for the UE based at least in part on the radio link failure indication (See Para. 0077-0080; The RAN node transmits data that needs to be retransmitted by the Numerology that has a wireless link failure to be transmitted through other normal Numerology. The RAN node may indicate in which Numerology the priority retransmits Numerology data where the radio link fails. Exemplarily, the RAN node may select a normal Numerology to retransmit the Numerology data that fails to occur in the radio link according to the priority in the Numerology indication list configured in step 501).
Huawei does not disclose a memory. However, Krishnamurthy from the same field of endeavor discloses an apparatus comprising a memory (See FIG. 2 & Para. 0027; the TP includes a memory). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a memory as taught by Krishnamurthy in the system of Huawei in order to monitor a radio link failure in a user equipment  (See abstract; lines 1-2).
Regarding claims 14 & 28: The combination of Huawei and Krishnamurthy discloses an apparatus/a method.
Furthermore, Huawei discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: configure the UE to refrain from transmitting a measurement report for the first cell group based at least in part on the UE transmitting the radio link failure indication (See claim 7).
Regarding claim 16: The combination of Huawei and Krishnamurthy discloses an apparatus/a method.
Furthermore, Huawei discloses an apparatus/a method,  wherein the uplink error rate is based at least in part on a block error rate (BLER) or uplink feedback, or both (See Para. 0052; block error rate).
Regarding claim 17: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, wherein the first cell group is a secondary cell group (See Para. 0052; Secondary cell).
Regarding claim 18: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Huawei discloses a UE/a method, further comprising: configuring the UE for standalone communications or non-standalone communications (See FIG. 13 & Para. 0051; a user equipment (UE)).
Regarding claims 19 & 30: The combination of Huawei and Krishnamurthy discloses a UE/a method.
Furthermore, Krishnamurthy discloses a UE/a method, wherein the cell group reconfiguration message comprises a radio resource control connection reconfiguration message (See Claim 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cell group reconfiguration message is a radio resource control connection reconfiguration message as taught by Krishnamurthy in the system of Huawei in order to monitor a radio link failure in a user equipment  (See abstract; lines 1-2).

Allowable Subject Matter
9.	Claims 8-9, 13, 15, 25, 27 & 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Jeon et al. 2019/0253986 A1 (Title: Beam failure report) (See Abstract, Para. 0199 & 0037-0204).
	B.	Cirik1 et al. 2019/0254042 A1 (Title: Aperiodic indications for beam failure recovery) (See abstract, Para. 0189, 0194 & 0200).
	C.	Park et al. 2019/0253949 A1 (Title: Beam failure information for radio configuration) (See abstract, Para. 0187, 0192 & 0199).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469